DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims, claim 1 as an exemplary discloses “… in the …” in lines 3; “… inside the Linux distribution and Linux kernel…” in lines 5-6. It is not clear what ‘in the’ refers to. It is unclear if the Linux kernel and a Linux distribution are installed in the mobile device. Furthermore, it is unclear whether the Linux distribution and Linux kernel are managing both the Linux distribution and the operating system of the mobile device. The virtual container from the claim language contains the operating system of the mobile device but it is not clear if the Linux distribution and the Linux kernel are also packaged in the virtual container. Thus, the claim is indefinite.
Independent claim 5 discloses “… a system…”. However it is not clear if the mobile device is part of the system. The claim is not clear as to how the mobile device is external to the system. For the sake of compact prosecution, the Examiner has treated the above limitation as separate entity.
Dependent claims are also rejected upon dependency of base claims.

Claim Rejections - 35 USC § 101


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-8 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.

With respect to claim 5, the claim is directed to a system. However, as recited, the system is reasonably interpreted as entirely software, which amounts to descriptive material per se. The system is not supported by hardware such as tangible computer storage or execution engine, which would enable one skill in the art to construe that the system, is built from tangible product to carry out any functionality being conveyed from the claim. Thus, the system is software per se and therefore is not being tangibly embodied in a manner as to be executable. See MPEP § 2106.01. 
Claims 16-8 are rejected for failing to cure the deficiencies of the above rejected non-statutory base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves et al. (US 2012/0084798 A1) in view of Poore et al. (US 2013/0174154 A1).



	As per claim 1 (Currently Amended), Reeves discloses a system to enable a full Desktop Experience based on a mobile device, the system comprising:

	a Linux kernel and a Linux distribution in the mobile device, (see for example [0077]; [0109] and FIG. 6)
	wherein an operating system of the mobile device is packaged in a virtual container, while the virtual container, while the virtual container is running inside the Linux distribution, and the Linux kernel manages both the Linux distribution and the operating system of the mobile device (see for example [0068; [0077]).
	Reeves does not explicitly disclose the virtual container. However, as evidenced by the teaching of Poore et al. (US 2013/0174154 A1), it is commonly known to use virtual container for the having application or operating system packaged (see for example [0012]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the filing date of the application to have an operating system of the mobile device packaged in a virtual container in order to allow native applications to interact with the mobile device’s operating system as once suggested by Poore (see for example [0012]).
operating system is accessible to the user and the operating system of the mobile device is kept running on a  screen of the mobile device normally with all its functionalities (see for example [0079] and FIG. 3).

	As per claim 3. (Currently Amended), Reeves discloses the system of claim 1, enabling multiple desktop instances wherein multiple instances of Linux operating system distributions are packaged in respective virtual containers (see for example [0047]-[0048]; Poore: [0012]).

	As per claim 4. (Currently Amended), Reeves discloses the system of claim 1, wherein the operating systems’ access to each other's files and processes is restricted for security reasons (see for example [0044]; [0059]). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2015/0081764 A1
teaches
A mobile app remote virtualization system and process that enables users of remote client devices to control mobile apps running in a host server environment
US 9,060,006 B2

Method for performing cross-environment rendering of graphics context to 

communication devices.



A portable processing unit add-on computing device for mobile devices


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193